1. The judge did not abuse his discretion in overruling a motion for new trial one ground of which was based on newly discovered evidence where there was no affidavit of the movant and her counsel showing that they did not know of such evidence before the trial and that they could not have discovered it before the trial by the exercise of ordinary diligence. Code, Ann. § 70-204, and citations under catchword "Diligence;" Smiley v. Smiley, 144 Ga. 546
(87 S.E. 668). The mere statement in the ground of the amended motion that movant did not know of the evidence before trial was insufficient.
2. A verdict will not be set aside because of the false testimony of a witness unless and until the witness has been convicted of perjury. Code, § 110-706.
3. The verdict was supported by the evidence and the court did not err in overruling the motion for new trial.
Judgment affirmed. Stephens, P. J., and Sutton, J.,concur.
                          DECIDED JULY 6, 1942.